DETAILED ACTION
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 01/27/2022. In virtue of this request:
Claims 5 and 7 are canceled; 
Claims 8-9 and 20 were previously canceled; 
Claims 1 and 6 are currently amended; and thus, 
Claims 1-4, 6 and 10-19 are pending; 
Examiner Notes: the current set of claims lists claim 20 as “original” which appears to be an inadvertent error on the applicants part, as the claim was previously canceled on the amendment submitted on 07/09/2021. For the purpose of compact prosecution, the examiner is not considering claim 20. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of CN202010147804.X filed on 03/05/2020 has NOT been received/retrieved by the office. 
An attempt by the Office to electronically retrieve, under the priority document exchange program, the foreign application CN202010147804.X to which priority is claimed has FAILED on 08/05/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 10, 13, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US2018/0288847A1 hereinafter “Halliwell” in view of US2013/0127362A1 hereinafter “Trainor” 
Regarding claim 1, Halliwell discloses a lighting apparatus (¶35L2: LED lamp), comprising: 
a light source module (¶43L1-3: one or more LED package) with multiple types of LED modules (¶43L14-37: the first LED package configured to emit light at a first color temperature and the second LED package are configured to emit light at a second color temperature);  
a light style switch (¶54L3: a switch) for selecting a selected light style from a set of predetermined light styles (¶54L3-4: the switch configured to allow a user to select an operating mode), each predetermined light style corresponds to multiple parameters of an output light to be generated by the light source module (¶54L33-48: one of the switch position may correspond to set operating mode (e.g., set operating color temperature modes, set brightness modes, set operating brightness-color temperature mode) different switch position select the particular set light aspect or qualities); 
a driver circuit (¶40L1-3: the LED lighting device comprises driver circuitry); and 
a light style unit (¶60L3: switch control unit) connected to the light style switch (as shown in Fig.4 for example) for providing the multiple parameters corresponding to the selected predetermined light style to the driver circuit to generate a corresponding control signal to control the light source module. (¶60L3-7: the switch control unit configured to cause the driver circuitry to operate one or more LED packages in accordance with the user selected operating mode) 
(¶69L2-3: remote switch may be a wall mounted switch; ¶71L1-11: remote switch may include a control unit) for decoding an operation from a wall switch connecting to the lighting apparatus. (¶74L1-3-5: processing element provides signals to and receives signal from the transmitter and receiver) wherein the operation of the wall switch provides wall switch parameters for reference on adjusting the multiple parameters of the selected predetermined light style.  (¶70L1-7: the switch may be configured to cause the LED lamp to turn on or off, control the brightness, change operating light aspects or qualities of the LED lamp, program a programmable custom operating mode)
Halliwell does not disclose: 
 a multiplexer for receiving multiple control sources, wherein one of the multiple control sources is a selection for the light style switch, wherein a priority list for the multiple control sources is configured for determining how to use parameters corresponding to the multiple control sources.
Trainor discloses a lighting module wherein the light module comprises: 
a multiplexer (¶208L6-7: a multiplexer) for receiving multiple control sources (¶2019L13-15: PWM signal output by 0-10V interface is provided as an input to the multiplexer; ¶210L6-7: the PWM signal output by DALI interface is also provided as an input to the multiplexer; ¶212L1-3: the PWM dimming control signal generated by the microcontroller is also provided as an input to the multiplexer), wherein one of the multiple control sources is a selection for the light style switch  (¶212L3-10: supplies the selected PWM signal to the LED control module in response to the SELECT signal output by the microcontroller) wherein 
a priority list for the multiple control sources is configured for determining how to use parameters corresponding to the multiple control sources. (¶212L12-16: dimming of the luminaire is based on the PWM_OUT dimming signal output by the microcontroller, and any dimming signal generated by the normal dimming system is disregarded by the luminaire) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the LED lamp disclosed by Halliwell to include the multiplexer disclose by Trainor. 
One of ordinary skill in the art would’ve been motivated because this allows the LED lamp to be configured to handle dimming signal generated by different types of dimming system. (Trainor ¶207L1-4)
Regarding claim 2, Halliwell in view of Trainor hereinafter “Halliwell/Trainor” discloses in Halliwell the lighting apparatus of claim 1, further comprising 
a housing (¶37L7-9: a lamp envelope, a lamp housing, a lamp base) for enclosing the light source module (¶37L10-13: the lamp envelope configured to enclose the optical component), the driver circuit and the light style unit (¶37L14-18: lamp housing configured to house the driver circuitry, switch control unit), a surface of the housing is used for disposing the light style switch (¶37L18-19: the switch may be located on an exterior surface of the lamp housing) with multiple options manually selectable by a user (¶54L21-24: switch comprise a plurality of switch position, switch position indicator and a switch selector), each option being associated to one predetermined light style. (¶54L28-48: each switch position corresponding to either a set operating mode, a selectively configurable operating mode or a programmable custom operating mode) 
Regarding claim 3, Halliwell/Trainor discloses in Halliwell the lighting apparatus of claim 2, wherein 
(as shown in Fig.1A for example) 
Regarding claim 6, Halliwell/Trainor discloses in Halliwell the lighting apparatus of claim 1, wherein 
the operation of the wall switch provides wall switch parameters overlapping the multiple parameters of the selected predetermined light style. (¶70L1-7: the switch may be configured to cause the LED lamp to turn on or off, control the brightness, change operating light aspects or qualities of the LED lamp, program a programmable custom operating mode) 
Regarding claim 10, Halliwell/Trainor discloses in Halliwell the lighting apparatus of claim 1, wherein 
one option of the light style switch is used for mapping other options of the light style switch to different parameters. (¶56L1-56: the configurable operating is selected wherein a user use a remote switch to toggle between A, B and C, which are operating states of any preset color temperature, brightens, CRI and/or the like) 
Regarding claim 13, Halliwell/Trainor discloses in Halliwell the lighting apparatus of claim 1, wherein 
an external device sends an external command with new parameters for replacing the multiple parameters of the selected option of the light style switch.  (¶70L38-47: remote selector configured to allow user to select desired operating color temperature, brightness, CRI, and/or other operating light aspect or quality and/or a combination thereof during operation of the LED lamp)
Regarding claim 15, Halliwell/Trainor discloses in Halliwell the lighting apparatus of claim 1, wherein the driver circuit updates the multiple parameters of the selected light style (¶65L7-13: memory element store an indication of the last received signal from the remote switch, a current/most recently used operating color temperature, brightness, and/or CRI indicator, and/or the like such that h LED lamp may be operated at the most recently user-selected light aspect or qualities) 
Regarding claim 17, Halliwell/Trainor discloses in Halliwell the lighting apparatus of claim 1, further comprising 
a light detector for detecting an environment parameter and uses the environment parameter to adjust the multiple parameters of the selected light style. (¶68L1-10: the sensor is a light sensor or photo sensor and the adjusting, modifying or the like of the operation of the LED lamp is in accordance with a predefined threshold or goal brightness level) 
Regarding claim 18 Halliwell/Trainor discloses in Halliwell the lighting apparatus of claim 1, wherein 
the multiple parameters of the selected light style are adjusted according to a current time.  (¶55L13-43: the switch comprise a program operating mode configured to cause operating color temperature, brightens, and/or CRI to change at configurable time (e.g., clock time) or at configurable period of time) 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Halliwell/Trainor in view of US9,716,394B1 hereinafter “Clement” 
Regarding claim 11, Halliwell/Trainor discloses the lighting apparatus of claim 1, wherein
there is an indicator showing a selected option of the light style switch. (¶54L23-24: switch position indicator) 

Clement discloses a control device wherein there is a light indicator showing a selected option of the light style switch. (Col.9 L4-20: the lighting control device may contain input device and the indicator light) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the switch position indicator disclosed by Halliwell/Trainor to include an illuminated indicator as disclosed by Clement.  
One of ordinary skill in the art would’ve been motivated because this allows the switch position indicator to be read more easily, even in the dark. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Halliwell/Trainor in view of US2021/0014953A1 hereinafter “Lang”  
Regarding claim 12, Halliwell/Trainor discloses the lighting apparatus of claim 1, wherein 
the multiple parameters include a color rendering index, a color temperature, a color and a luminance level.  (¶54L33-48: one of the switch position may correspond to set operating mode (e.g., set operating color temperature modes, set brightness modes, set operating brightness-color temperature mode) different switch position select the particular set light aspect or qualities)
Halliwell/Trainor does not explicitly disclose: 
a light beam angle
Lang discloses controlling illuminant using light parameters including a variable beam characteristic of a light source. 

One of ordinary skill in the art would’ve been motivated because this allows the light to illuminate larger areas by changing the beam angle. (Lang ¶22) 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Halliwell/Trainor in view of US2013/0131881A1 hereinafter “Chun” 
Regarding claim 14, Halliwell/Trainor discloses the lighting apparatus of claim 1, further comprising 
a wireless module (¶63L16 -18: communication interface element configured to communicate via a wireless communication technology) 
Halliwell/Trainor does not explicitly disclose: 
the wireless module is for transmitting the multiple parameters of the selected light style to a neighboring lighting apparatus.  
Chun discloses a control apparatus wherein 
the wireless module is for transmitting the multiple parameters of the selected light style to a neighboring lighting apparatus.  (¶69L1-6: the controller may transmit received control command to neighboring terminal controller) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify communication interface element disclosed by Halliwell/Trainor to transmit control command to neighboring device as disclosed by Chun. 
One of ordinary skill in the art would’ve been motivated because this allows the lights to be controlled together when they are in a control group. (¶69L1-6) 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Halliwell/Trainor in view of US2015/0302607A1 hereinafter “Rotella” 
Regarding claim 16, Halliwell/Trainor discloses the lighting apparatus of claim 1, 
Halliwell/Trainor does not explicitly disclose: 
the set of predetermined light style correspond to different types of objects to be projected.  
Rotella discloses a lighting apparatus that can generate color spectrum to ensure that the spectrum remains current. (¶35L1-25: lighting apparatus automatically adjust color spectrum to render green content corresponding to the spinach) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify LED lamp disclosed by Halliwell/Trainor to generate color spectrum according to objects as disclosed by Rotella.  
One of ordinary skill in the art would’ve been motivated because this allows the lights provided tailored color spectra designed to improve the attractiveness of retail display. (¶4) 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Halliwell/Trainor in view of US2019/0021155A1 hereinafter “ Van” 
Regarding claim 19, Halliwell/Trainor discloses the lighting apparatus of claim 1, 
Halliwell/Trainor does not explicitly disclose:
the multiple parameters of the selected light style are adjusted according a detected user identity.  
Van discloses control of lighting based on user’s identity. (¶67L1-17: consider attributes of the user when selecting lighting scenes, the identity of the user may be determined) 

One of ordinary skill in the art would’ve been motivated because this allows the lights provided tailored personalized control.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Halliwell/Trainor in view of US2010/0141162A1 hereinafter “Matusmoto” 
Regarding claim 20, Halliwell/Trainor discloses the lighting apparatus of claim 1, where 
the driver circuit comprises a user detector (¶68L24-27: LED lamp response to a motion sensor detection the presence of a person in the room or space or having not detected the presence of anyone in the room for a threshold amount of time)
Halliwell/Trainor does not disclose: 
 if the user detector finds that a user is not nearby, less used LED modules are turned on to replace the more often used LED modules to increase an overall life span of the light source module.  
	Matusmoto disclose a LED driver wherein the strings of LEDs are turn on/off in an alternating matter. (¶39-45: Qa is turned on to cause a current to flow into LED D1 during t1; during t2 Qb is turn on to light only LEDs in LED array 100b; in t3 signal Sc ignites LEDs in LED array 100c)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify LED lamp disclosed by Halliwell/Trainor to operate in an alternating manner as disclosed by Matusmoto. 
(¶45L3-5)
Response to Arguments
Applicant's arguments filed on 01/27/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argued Halliwell fails to disclose “using the switch (wall switch) to further adjusting parameter of a selected style as recited in claim 7 (now incorporated into claim 1) and that Halliwell teaches using the switch as a separate switch in addition to another selected switch result. 
	The examiner respectfully disagrees, Halliwell discloses in Fig.7 and ¶79-87 for example, the operation of the lighting device wherein:
	the lighting device is placed into a specific operating mode (¶79L1-11: the user may place the switch selector [34] in the desired switch position [32] (e.g., [32a, 32b, 32c, 32d]) For example, the switch [30] may be used to select one of the set operating modes or the configurable operating mode) 
	the lighting device then further adjusts the parameter based on signal received from a separate remote switch (¶86L1-12: at black [122] it is determined if a quality change signal is received; quality change signal is received from the remote switch [40]; ¶87L1-4: one or more operating light aspect or qualities of the LED lamp are modify accordingly) 
	Therefore, Halliwell discloses a remote switch that further adjust the parameter of the emitted light of a selected style as recited in the claim. 
	For the at least foregoing reason, all rejections are maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 11, 2022